 Case 19-00730-5-JNC           Doc 395-1 Filed 08/16/19 Entered 08/16/19 16:48:13                   Page 1
                                               of 2
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




a) Analyze the Debtor’s financial position, business plans, and financial projections prepared by management
including, but not limited to, commenting on assumptions and comparing those assumptions to historical
Debtor and industry trends;

b) Consult with the Trustee on the assessment of a bankruptcy exit strategy;

c) Consult with the Trustee in connection with the development of financial projections;

d) Assist the Trustee with its communications with patients, suppliers, statutory committees, and other parties-
in-interest;

e) Analyze the Debtor’s rolling 13-week cash receipts and disbursements forecast and assess liquidity and DIP
financing needs;

f) Consult with the Trustee regarding their valuation of the Debtor on a going-concern and liquidation basis;

g) Consult with the Trustee, in coordination with legal counsel, in the preparation of a disclosure statement,
plan of reorganization and the underlying business plans from which those documents are developed;

h) Assist the Trustee, in coordination with legal counsel, in evaluating competing disclosure statements, plans
and other strategic proposals made by the Committee of Unsecured Creditors or other interested parties in this
Chapter 11 case;

i) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel;

j) Assist the Trustee with its vendor management program;

k) Consult with the Trustee regarding the preparation of required financial statements, schedules of financial
affairs, monthly operating reports, and any other financial disclosures required by the Court;

l) Provide expert advice and testimony regarding financial matters related to, including, among other things,
the feasibility of any proposed plan of reorganization, and the valuation of any securities issued in connection
with any such plan;

m) Analyze the Debtor’s Information Technology (“IT”) infrastructure, storage media, and third-party
systems;

n) Consult with the Trustee on the assessment of Debtor’s IT systems;

o) Consult with the Trustee in connection with the development of data-preservation and data-collection
efforts described in the Statement of Work dated April 4, 2019;

p) Provide digital forensic and related services (including, but not limited to, forensic preservation and
collection of electronic data), to be performed at the direction of the Trustee;

q) Assist the Trustee with its communications with third-party IT providers and other parties-in-interest;

r) Assist the Trustee in responding to information requests submitted by statutory committees and their legal
and/or financial counsel; and
 Case 19-00730-5-JNC          Doc 395-1 Filed 08/16/19 Entered 08/16/19 16:48:13                Page 2
                                              of 2
EXHIBIT A-SCOPE OF SERVICES FOR GRANT THORNTON




s) Provide additional services as requested from time to time by the Trustee and agreed to by Grant Thornton.
